10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, Case No. 2:17-cr-00241-KJD-BNW
Plaintiff,
vs. ORDER FOR ISSUANCE OF
WRIT OF HABEAS CORPUS
PEDRO MORALES-CARRILLO, AD PROSEQUENDUM FOR
PEDRO MORALES-CARRILLO
Defendant.

 

 

 

 

| Upon reading the petition of the United States Attorney for the District of Nevada,
and good cause appearing therefore,
IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directing the production of the body of the said

PEDRO MORALES-CARRILLO before the United States District Court at Las Vegas,
Nevada, on or about Weds, Soafa @ C:"Dpm, Crem F3C , &

 

 

for arraignment and any further proceedings and from time to time and day to day

thereafter until excused by the said Court.

DATED: + 2015
J ; /
L/
Boo, we~

UNITED STATES MAGISTRATE JUDGE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

NICHOLAS A. TRUTANICH

United States Attorney 2019 JUL 31 AR AGS
District of Nevada ee wep 2acs SUEY
Nevada Bar No. 13644 US. Magis AA slid
KIMBERLY M. FRAYN py |

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: 702.388.6336 / Fax: 702.388.6418

kimberly .frayn@usdoj.gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
-0oOo-

UNITED STATES OF AMERICA, Case No. 2:17-cr-00241-KJD-BNW
Plaintiff,

VS. PETITION FOR WRIT OF HABEAS
CORPUS AD PROSEQUENDUM FOR
PEDRO MORALES-CARRILLO, PEDRO MORALES-CARRILLO

Defendant.

 

 

The petition of the United States Attorney for the District of Nevada respectfully
shows that PEDRO MORALES-CARRILLO is committed by due process of law in the
custody of the Warden, Southern Desert Correctional Center, Indian Springs, Nevada,
that it is necessary that the said PEDRO MORALES-CARRILLO be temporarily
released under a Writ of Habeas Corpus Ad Prosequendum so that the said PEDRO
MORALES-CARRILLO may be present before the United States District Court for the

District of Nevada, Las Vegas, Nevada, on Weds $/ 0) ] l q AT CADpm. at the

Corre toom FEC

A

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

O ssanen for arraignment and from time to time and day to day thereafter until

excused by the said Court.

That the presence of the said PEDRO MORALES-CARRILLO before the United

States District Court on or about Weeks, $02 14 2: Opa Crem #3 | at the hour

m., for arraignment and from time to time and day to day thereafter until
excused by the Court has been ordered by the United States Magistrate or District Judge
for the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Southern Desert
Correctional Center, Indian Springs, Nevada, and to the United States Marshal for the
District of Nevada, commanding them to produce the said PEDRO MORALES-
CARRILLO before the United States District Court on or about

Weds $)o7)/4 @ 2:20pm, Gkn FR sthenouz ote, for arraignment and

from time to time and day to day thereafter, at such times and places as may be ordered

 

and directed by the Court entitled above, to appear before the Court, and when excused by
the said Court, to be returned to the custody of the Warden, Southern Desert Correctional
Center, Indian Springs, Nevada.

DATED: July 31, 2019

NICHOLAS A. TRUTANICH
United States Attorney

Lh bay

KIMBERLY M. FRAWN
Assistant United States Attorney
District of Nevada

 

 
